Title: To George Washington from Achmed Ben Aly, 12 March 1795
From: Achmed Ben Aly
To: Washington, George


        
          Philadelphia March 12th 1795
          May it Please to Your Excellency—
        
        I have been these four Months in this city without having the Honor of addressing you, about five weeks ago I delivered to the Minister of State a Letter containing a true statement of my Misfortunes & present Situation to be Laid before You. The Spanish ambassador having been kind enough to provide for my Passage to Spain &a, I must in complyance with his orders Set out to Morrow Morning for Baltimore which I can not effect without Satisfying Several Small debts which I am unable to do without assistance I take the Liberty to Submit to Your Excellency’s consideration the inclosed Papers and Remain most Respectfully Your Excellency’s Most obedient & Humble Servant
        
          Achmed Ben Aly
        
      